DETAILED ACTION
Status of Claims
This Office Action is in response to the request for continued examination filed on 10/18/2021. Claims 1-10 and 12-19 are presently pending and are presented for examination.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.
On pages 1-2 of the remarks, applicant has argued that Desautels does not teach the amendments to the independent claims because there is “no teaching or suggestion of any analysis of the trend of the engine speed in Desautels,” and because “the cited disclosure of Desautels instead relates to predicting an engine speed change responsive to a gear shift/change.” Applicant further argues that Desautels Column 4 Lines 18-21 do not teach the limitation, because “the gear shift of Desautels relies on a comparison/observation of instantaneous engine speed and a vehicle speed change. A vehicle speed (change) is different from an engine speed (change).”
The examiner respectfully disagrees, because the examiner interprets Desautels as making two distinct predictions: 1) a prediction of the engine speed change likely to occur as a result of a gear shift (as mentioned by applicant), and 2) a prediction of the gear change that is likely to occur based on a combination of factors including the “engine speed… accelerator pedal position, engine output torque, vehicle speed, acceleration or other factors” (Desautels Column 2 Lines 32-41). The teaching of Desautels 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tengler (DE 10303048 A1) in view of Desautels et al. (US 5,569,115 A), hereinafter Desautels, and further in view of Ibamoto et al. (US 5031479 A), hereinafter Ibamoto.
Regarding claim 1, Tengler teaches a motor vehicle having a combustion engine comprising:
a multi-speed gearbox driveably connectable to the combustion engine by a friction clutch (Tengler Paragraph 0005, "The invention is used in automated manual transmissions in drive trains, comprising a drive machine which is at least indirectly connected to the transmission input of the automated manual transmission unit, d. H. directly or via further transmission elements and which is coupled to at least one secondary consumer. In this case, when a driver wishes to change the driving condition by changing the gear, the input clutch is opened or released"),
at least one electrically controllable load directly driven by the combustion engine (Tengler Paragraph 0005, "Comprising a drive machine which is at least indirectly connected to the transmission input of the automated manual transmission unit, d. H. directly or via further transmission elements and which is coupled to at least one secondary consumer", Drive machine refers to the engine and secondary consumer refers to the electrically controllable load),
an electronic controller operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009, "a control device comprising a control device is used to control the power consumption of the secondary consumers"),
a first input to the electronic controller indicative of when a gear change event is predicted to occur (Tengler Paragraph 0018, "When specifying a driver's request for a change in the driving state, for example via a corresponding actuating element 14 in the form of a driving lever, a device 15 that detects the actuation of the actuating element 14 generates a signal from the variable at least indirectly characterizing the driver's request by the actuating element 14. This is fed to the control device 12. In this, the manipulated variables for activating and deactivating the input clutch, releasing the shifting elements of the current, i.e. going gear step and activating the next gear step, are generated in accordance with the shift sequence"), and
a second input to the electronic controller indicative of the type of gear change event predicted to occur (Tengler Paragraph 0018, "For this purpose, the control device 12 further comprises an identification device 16 for recognizing the type of gear change. The nominal power PNGsoll to be set on the generator is a function of the type of gear change"),
wherein the electronic controller is arranged to increase the load applied by the at least one electrically controllable load during a gear change in which the friction clutch is disengaged (Tengler Paragraph 0005, "When a driver wishes to change the driving condition by changing the gear, the input clutch is opened or released") from a normal load level required to meet a current need if the type of gear change predicted is an upshift and is further arranged to decrease the load applied by the at least one electrically controllable load during a gear shift from the normal load level if the type of gear change predicted is a downshift (Tengler Paragraph 0008, "If the change of the gear stage includes an upshift, the power consumption of the consumer(s) is increased compared to the power currently required when the gear stage change signal is present. When downshifting, the power consumption is reduced or completely prevented") and
is further arranged when the friction clutch is engaged and the gear change event ends to restore the at least one electrically controllable load to the normal load level (Tengler Paragraph 0014, "After coupling d. H. If the switching elements of the next gear step engage, the input clutch is closed and the additional auxiliary consumers are switched off or the additional power required by them is reduced again"), and
wherein increasing the load during a gear change comprises increasing the load applied to the combustion engine by the at least one electrically controllable load from the normal level to the maximum load that can be applied by the at least one electrically controllable load to the combustion engine (Tengler Paragraph (Tengler Paragraph 0015, “The power increase can preferably be controlled in a targeted manner as a function of the current required power… the power PNVsoll to be consumed by the secondary consumer is either limited to a certain value, which is predefined for each desired gear step, or the power setpoint PNVsoll is calculated from the characteristics of the next gear step in such a way that a specific speed of the drive machine nAmsoll is set”).
While not explicitly taught by Tengler, Desautels teaches that the electronic controller is arranged to predict the type of gear change event that will occur (Desautels Column 4 Lines 15-25: “As an example, if the system is in gear 1 and the ECU senses that the engine speed is relatively high and that the vehicle is accelerating, the control can predict that an upshift is to be expected. On the other hand, should the control sense that the engine speed is relatively low and decelerating then a downshift could be predicted”) and that the second input to the electronic controller is an input indicative of engine speed change (Desautels Column 2 Lines 32-41, Column 4 Lines 15-25, and FIG. 3: “As an example, if the system is in gear 1 and the ECU senses that the engine speed is relatively high and that the vehicle is accelerating, the control can predict that an upshift is to be expected. On the other hand, should the control sense that the engine speed is relatively low and decelerating then a downshift could be predicted.” Although the system of Desautels compares the engine speed to an upper and lower threshold, it also analyzes the trend of the engine speed when predicting an upshift or downshift; in addition to the engine speed, “the accelerator pedal position, engine output torque, vehicle speed, acceleration or other factors may be used to predict shift direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tengler to use the engine speed trend to predict the type of gear change likely to occur as taught by Desautels, because this modification would allow the system to accurately predict the type of gear change and thus allow the system to optimally perform the gear change. (See at least Desautels Column 2 Line 3: “Without an accurate prediction of whether an upshift or downshift is occurring, the engine controller has a difficult time in rapidly identifying the necessary speed ratio and moving the engine to achieve that speed ratio.”)
	While not explicitly taught by the combination of Tengler and Desautels, Ibamoto teaches the use of a flywheel (Ibamoto Column 8 Line 13: “The output of an engine 1 is connected to an automatic transmission 2d, and the rotational energy of the engine 1 can also be applied to a flywheel 40 intermediate the engine 1 and the automatic transmission 2d via a clutch 29.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tengler-Desautels by incorporating a flywheel as taught by Ibamoto. Doing so would allow for a smoother gear change operation (Ibamoto Column 8 Line 26: “As a result, the inertia energy stored in the rotational portion of the engine 1 is consumed to operate the flywheel 40, so that the output rotational speed of the engine 1 is abruptly lowered, thereby reducing a gear-change shock”).

Regarding claim 2, Tengler further teaches a motor vehicle wherein increasing the load during a gear change comprises increasing the load applied to the combustion engine by the at least one electrically controllable load from the normal level to the maximum load that can be applied by the at least one electrically controllable load to the combustion engine such that the function that the at least one electrically controllable load is designed to perform is temporarily affected (Tengler Paragraph 0008, "If the change of the gear stage includes an upshift, the power consumption of the consumer(s) is increased compared to the power currently required when the gear stage change signal is present" and Tengler Paragraph 0015, “The power increase can preferably be controlled in a targeted manner as a function of the current required power… the power PNVsoll to be consumed by the secondary consumer is either limited to a certain value, which is predefined for each desired gear step, or the power setpoint PNVsoll is calculated from the characteristics of the next gear step in such a way that a specific speed of the drive machine nAmsoll is set”).

Regarding claim 3, Tengler further teaches a motor vehicle wherein decreasing the load during a gear change comprises decreasing the load applied to the combustion engine by the at least one electrically controllable load from the normal level to the minimum load that can be applied by the at least one electrically controllable load to the combustion engine (Tengler Paragraph 0008, "When downshifting, the power consumption is reduced or completely prevented").

Regarding claim 4, Tengler further teaches a motor vehicle wherein the at least one electrically controllable load is an electric generator (Tengler Paragraph 0017, "This is done by coupling a generator 10 to the drive machine").

Regarding claim 10, Tengler further teaches a motor vehicle wherein the first input to the electronic controller is an output from a sensor used to indicate the engagement state of the clutch (Tengler Paragraph 0009, "At least one output of the control device is coupled to a control device of the input clutch of the automated gearbox and the individual shift elements of the additional shift stage").

Regarding claim 12, Tengler further teaches a second input to the electronic controller indicative of the type of gear change event predicted to occur (Tengler Paragraph 0018).
Desautels further teaches a motor vehicle wherein the second input to the electronic controller is an indication of an increase in engine speed wherein an increase in engine speed indicates that the gear change will be an upshift (Desautels Column 2 Lines 32-41 and Column 4 Lines 15-25: “As an example, if the system is in gear 1 and the ECU senses that the engine speed is relatively high and that the vehicle is accelerating, the control can predict that an upshift is to be expected,” and in addition to the engine speed, “the accelerator pedal position, engine output torque, vehicle speed, acceleration or other factors may be used to predict shift direction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tengler-Ibamoto to use the engine speed trend to predict the type of gear change likely to occur as taught by Desautels, because this modification would allow the system to accurately predict the type of gear change and thus allow the system to optimally perform the gear change. (See at least Desautels Column 2 Line 3: “Without an accurate prediction of whether an upshift or downshift is occurring, the engine controller has a difficult time in rapidly identifying the necessary speed ratio and moving the engine to achieve that speed ratio.”)

Regarding claim 13, Tengler further teaches a second input to the electronic controller indicative of the type of gear change event predicted to occur (Tengler Paragraph 0018).
“should the control sense that the engine speed is relatively low and decelerating then a downshift could be predicted,” and in addition to the engine speed, “the accelerator pedal position, engine output torque, vehicle speed, acceleration or other factors may be used to predict shift direction.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tengler-Ibamoto to use the engine speed trend to predict the type of gear change likely to occur as taught by Desautels, because this modification would allow the system to accurately predict the type of gear change and thus allow the system to optimally perform the gear change. (See at least Desautels Column 2 Line 3: “Without an accurate prediction of whether an upshift or downshift is occurring, the engine controller has a difficult time in rapidly identifying the necessary speed ratio and moving the engine to achieve that speed ratio.”)

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tengler in view of Desautels and Ibamoto as applied to claims 1 and 4, and further in view of Fowler et al. (US 2017/0088139 A1), hereinafter Fowler.
Regarding claim 5, Tengler further teaches a motor vehicle wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009).
While not explicitly taught by the combination of Tengler-Desautels-Ibamoto, Fowler teaches a motor vehicle wherein the at least one electrically controllable load is a variable displacement oil pump and increasing the load applied to the combustion engine comprises increasing the displacement of the "Varying the displacement of an AC compressor, or other variable displacement engine driven pump", "By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event", "The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed... The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up", this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tengler-Desautels-Ibamoto to incorporate the teachings of Fowler of the different types of loads. Doing so would allow for a larger number of components to be able to control the load on the engine.

Regarding claim 6, Tengler further teaches a motor vehicle wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009).
While not explicitly taught by the combination of Tengler-Desautels-Ibamoto, Fowler teaches a motor vehicle wherein the at least one electrically controllable load is a variable displacement oil pump and decreasing the load applied to the combustion engine comprises reducing the displacement of the oil pump (Fowler Paragraphs 0021, 0023 and 0024, "Varying the displacement of an AC compressor, or other variable displacement engine driven pump", "By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event", "The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed... The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up", this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tengler-Desautels-Ibamoto to incorporate the teachings of Fowler of the different types of using the displacement of the pump to control the load of on the engine. Doing so would allow for the component to assist in controlling the engine output and thus would ensure optimum conditions for gear shifts.

Regarding claim 7, Tengler further teaches a motor vehicle wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009).
While not explicitly taught by the combination of Tengler-Desautels-Ibamoto, Fowler teaches a motor vehicle wherein the at least one electrically controllable load is a variable output engine coolant pump and increasing the load applied to the combustion engine comprises increasing the output from the coolant pump (Fowler Paragraphs 0021, 0023 and 0024, "Varying the displacement of an AC compressor, or other variable displacement engine driven pump", "By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event", "The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed... The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up", this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tengler-Desautels-Ibamoto to incorporate the teachings of Fowler of the different types of using the displacement of the pump to control the load of on the engine. Doing so would allow for the component to assist in controlling the engine output and thus would ensure optimum conditions for gear shifts.

Regarding claim 8, Tengler further teaches a motor vehicle wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009).
While not explicitly taught by the combination of Tengler-Desautels-Ibamoto, Fowler teaches a motor vehicle wherein the at least one electrically controllable load is a variable output engine coolant pump and decreasing the load applied to the combustion engine comprises decreasing the output from the engine coolant pump (Fowler Paragraphs 0021, 0023 and 0024, "Varying the displacement of an AC compressor, or other variable displacement engine driven pump", "By commanding the displacement to change by this amount at the same time that the preselect state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event", "The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed... The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up", this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tengler-Desautels-Ibamoto to incorporate the teachings of Fowler of the different types of using the displacement of the pump to control the load of on the engine. Doing so would allow for the component to assist in controlling the engine output and thus would ensure optimum conditions for gear shifts.

Regarding claim 9, Tengler further teaches a motor vehicle wherein the at least one electrically controllable load is at least two electrically controllable loads chosen and one can be an electrical generator (Tengler Paragraph 0008, "If the change of the gear stage includes an upshift, the power consumption of the consumer(s) is increased compared to the power currently required when the gear stage change signal is present", this shows that it is possible to choose multiple electrically controllable loads).
While not explicitly taught by the combination of Tengler-Desautels-Ibamoto, Fowler teaches that one of the electrically controllable loads can be a variable displacement oil pump, variable output engine coolant pump, air conditioner pump, or a fuel pump (Fowler Paragraphs 0021, 0023 and 0024, "Varying the displacement of an AC compressor, or other variable displacement engine driven pump").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tengler-Desautels-Ibamoto to incorporate the teachings of Fowler of the different types of loads. Doing so would allow for a larger number of components to be able to control the load on the engine.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tengler in view of Desautels.
Regarding claim 14, Tengler teaches a method of controlling the operation of a motor vehicle during a gear change of a multi-speed transmission driven via a friction clutch by an engine forming part of the motor vehicle (Tengler Paragraph 0005, "The invention is used in automated manual transmissions in drive trains, comprising a drive machine which is at least indirectly connected to the transmission input of the automated manual transmission unit, d. H. directly or via further transmission elements and which is coupled to at least one secondary consumer. In this case, when a driver wishes to change the driving condition by changing the gear, the input clutch is opened or released") wherein the method comprises:
checking whether a gear change event in which the friction clutch is disengaged is predicted to occur (Tengler Paragraph 0018, "When specifying a driver's request for a change in the driving state, for example via a corresponding actuating element 14 in the form of a driving lever, a device 15 that detects the actuation of the actuating element 14 generates a signal from the variable at least indirectly characterizing the driver's request by the actuating element 14. This is fed to the control device 12. In this, the manipulated variables for activating and deactivating the input clutch, releasing the shifting elements of the current, i.e. going gear step and activating the next gear step, are generated in accordance with the shift sequence") and,
if a gear change event is predicted to occur, establishing the type of gear change event predicted to occur (Tengler Paragraph 0018, "For this purpose, the control device 12 further comprises an identification device 16 for recognizing the type of gear change. The nominal power PNGsoll to be set on the generator is a function of the type of gear change") and,
if the type of gear change predicted to occur is an upshift, increasing the load applied by at least one electrically controllable load directly driven by the engine during the gear change from a normal load "If the change of the gear stage includes an upshift, the power consumption of the consumer (s) is increased compared to the power currently required when the gear stage change signal is present") and,
if the type of gear change expected to occur is a downshift, decreasing the load applied by the at least one electrically controllable load driven by the engine during the gear shift from the normal load level (Tengler Paragraph 0008, "When downshifting, the power consumption is reduced or completely prevented") and,
when the friction clutch is engaged and the gear change event ends, restoring the at least one electrically controllable load to a normal load level (Tengler Paragraph 0014, "After coupling d. H. If the switching elements of the next gear step engage, the input clutch is closed and the additional auxiliary consumers are switched off or the additional power required by them is reduced again"),
wherein increasing the load during the gear change comprises increasing the load applied to the engine by the at least one electrically controllable load from the normal level to the maximum load that can be applied by the at least one electrically controllable load to the engine (Tengler Paragraph 0015, “The power increase can preferably be controlled in a targeted manner as a function of the current required power… the power PNVsoll to be consumed by the secondary consumer is either limited to a certain value, which is predefined for each desired gear step, or the power setpoint PNVsoll is calculated from the characteristics of the next gear step in such a way that a specific speed of the drive machine nAmsoll is set.”).
While not explicitly taught by Tengler, Desautels teaches to establish the type of gear change event predicted to occur based on an engine speed change (Desautels Column 2 Lines 32-41, Column 4 Lines 15-25, and FIG. 3: “As an example, if the system is in gear 1 and the ECU senses that the engine speed is relatively high and that the vehicle is accelerating, the control can predict that an upshift is to be expected. On the other hand, should the control sense that the engine speed is relatively low and decelerating then a downshift could be predicted.” Although the system of Desautels compares the engine speed to an upper and lower threshold, it also analyzes the trend of the engine speed when predicting an upshift or downshift; in addition to the engine speed, “the accelerator pedal position, engine output torque, vehicle speed, acceleration or other factors may be used to predict shift direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tengler to use the engine speed trend to predict the type of gear change likely to occur as taught by Desautels, because this modification would allow the system to accurately predict the type of gear change and thus allow the system to optimally perform the gear change. (See at least Desautels Column 2 Line 3: “Without an accurate prediction of whether an upshift or downshift is occurring, the engine controller has a difficult time in rapidly identifying the necessary speed ratio and moving the engine to achieve that speed ratio.”)

Regarding claim 15, Tengler further teaches a method wherein increasing the load applied to the engine by the at least one electrically controllable load comprises increasing the load from the normal load level to the maximum load level for the duration of the gear change event such that the function that the at least one electrically controllable load is designed to perform is temporarily affected, and wherein decreasing the load during the gear change comprises decreasing the load applied to the engine by the at least one electrically controllable load from the normal load level to a minimum load level for the duration of the gear change event (Tengler Paragraph 0008: "If the change of the gear stage includes an upshift, the power consumption of the consumer (s) is increased compared to the power currently required when the gear stage change signal is present" and Tengler Paragraph 0015, “The power increase can preferably be controlled in a targeted manner as a function of the current required power… the power PNVsoll to be consumed by the secondary consumer is either limited to a certain value, which is predefined for each desired gear step, or the power setpoint PNVsoll is calculated from the characteristics of the next gear step in such a way that a specific speed of the drive machine nAmsoll is set.”)

Regarding claim 16, Tengler further teaches an engine method comprising: increasing at least one electrically controllable load during a gear change responsive to a predicted gear upshift in which a friction clutch is disengaged, and decreasing the at least one electrically controllable load during a gear shift responsive to a predicted gear downshift (Tengler Paragraph 0008, "If the change of the gear stage includes an upshift, the power consumption of the consumer (s) is increased compared to the power currently required when the gear stage change signal is present. When downshifting, the power consumption is reduced or completely prevented"), wherein the friction clutch is engaged and the gear change event ends to restore the at least one electrically controllable load to the normal load level (Tengler Paragraph 0014, "After coupling d. H. If the switching elements of the next gear step engage, the input clutch is closed and the additional auxiliary consumers are switched off or the additional power required by them is reduced again"),
wherein increasing the at least electrically controllable load during the gear change comprises increasing the load applied to the engine by the at least one electrically controllable load from the normal level to the maximum load that can be applied by the at least one electrically controllable load to the engine (Tengler Paragraph 0015, “The power increase can preferably be controlled in a targeted manner as a function of the current required power… the power PNVsoll to be consumed by the secondary consumer is either limited to a certain value, which is predefined for each desired gear step, or the power setpoint PNVsoll is calculated from the characteristics of the next gear step in such a way that a specific speed of the drive machine nAmsoll is set”),
“When a driver’s request is given for a change in the driving state, for example via a corresponding actuating element 14 in the form of a driving lever, a device 15 that detects the actuation of the actuating element 14 generates a signal from the variable at least indirectly characterizing the driver’s request by the actuating element 14. This is fed to the control device 12. In this, the manipulate variables for activating and deactivating the next gear step, are generated in accordance with the shift sequence,” and “the control device 12 further comprises an identification device 16 for recognizing the type of gear step change.” The “device 15” and “identification device 16” read on the “first sensor” and the “second sensor,” respectively.)
While not explicitly taught by Tengler, Desautels teaches that the second input is based on an increase or decrease of engine speed (Desautels Column 2 Lines 32-41, Column 4 Lines 15-25, and FIG. 3: “As an example, if the system is in gear 1 and the ECU senses that the engine speed is relatively high and that the vehicle is accelerating, the control can predict that an upshift is to be expected. On the other hand, should the control sense that the engine speed is relatively low and decelerating then a downshift could be predicted.” Although the system of Desautels compares the engine speed to an upper and lower threshold, it also analyzes the trend of the engine speed when predicting an upshift or downshift; in addition to the engine speed, “the accelerator pedal position, engine output torque, vehicle speed, acceleration or other factors may be used to predict shift direction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tengler to use the engine speed trend to predict the type of gear change likely to occur as taught by Desautels, because this modification would allow the system to accurately predict the type of gear change and thus allow the system to optimally perform the gear change. (See at least Desautels Column 2 Line 3: “Without an accurate prediction of whether an upshift or downshift is occurring, the engine controller has a difficult time in rapidly identifying the necessary speed ratio and moving the engine to achieve that speed ratio.”)

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tengler in view of Desautels as applied to claim 16, and further in view of Fowler.
Regarding claim 17, Tengler teaches a method wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load (Tengler Paragraph 0009).
While not explicitly taught by the combination of Tengler and Desautels, Fowler teaches a method wherein increasing the electrically controllable load comprises increasing displacement of a variable displacement oil pump and decreasing the electrically controllable load comprises reducing the displacement of the variable displacement oil pump (Fowler Paragraphs 0021, 0023 and 0024, "Varying the displacement of an AC compressor, or other variable displacement engine driven pump", "By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event", "The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed... The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up", this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tengler-Desautels to incorporate the teachings of Fowler of the different types of using the displacement of the pump to control the load of on the engine. Doing so would allow for the 

Regarding claim 18, Tengler teaches a method wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load (Tengler Paragraph 0009).
While not explicitly taught by the combination of Tengler and Desautels, Fowler teaches that the displacement of the variable displacement oil pump is increased to a maximum flow state (Fowler Paragraphs 0021, 0023 and 0024, "Varying the displacement of an AC compressor, or other variable displacement engine driven pump", "By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event", "The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed... The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up", this means that the displacement can be calculated and carried out for specific situations and thus can also be increased to maximum for a certain situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler-Desautels to incorporate the teachings of Fowler of the different types of using the displacement of the pump to control the load of on the engine and increasing it to the maximum. Doing so would allow for the maximum load to be applied to the engines and assist in controlling the engine output and thus would ensure optimum conditions for gear shifts.

Regarding claim 19, Tengler further teaches a method wherein at least one electrically controllable load is directly driven by a combustion engine (Tengler Paragraph 0005) and an electronic controller is operatively connected to the at least one electrically controllable load, (Tengler Paragraph 0009).
While not explicitly taught by the combination of Tengler and Desautels, Fowler teaches a method wherein increasing the electrically controllable load comprises increasing the output from a variable output engine coolant pump and decreasing the electrically controllable load comprises decreasing the output from the variable engine coolant pump (Fowler Paragraphs 0021, 0023 and 0024, "Varying the displacement of an AC compressor, or other variable displacement engine driven pump", "By commanding the displacement to change by this amount at the same time that the pre-select state change occurs, the natural frequency remains constant and active damping can continue uninterrupted throughout the event", "The process begins when a pre-select event is scheduled. At 110, the controller calculates the amount that the AC compressor displacement must be changed... The amounts for various pre-select events may be computed or measured in advance such that these amounts may be calculated by the controller at 110 using a table look-up", this means that the displacement can be calculated and carried out for predetermined specific situations and thus can be increased or reduced for the specific situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Tengler-Desautels to incorporate the teachings of Fowler of the different types of using the displacement of the pump to control the load of on the engine. Doing so would allow for the component to assist in controlling the engine output and thus would ensure optimum conditions for gear shifts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662